Citation Nr: 0945746	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-38 529	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to service connection by aggravation of pre-
existing residuals of recurrent dislocations with surgical 
repair of the right shoulder. 




ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 2002 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDINGS OF FACT

1.  Recurrent dislocations with surgical repair of the right 
shoulder pre-existed service and was noted on entrance 
examination. 

2.  The pre-existing right shoulder disability, recurrent 
dislocations with surgical repair of the right shoulder, was 
made permanently worse in service, resulting in capsular 
laxity of the right shoulder joint. 


CONCLUSION OF LAW

The pre-existing recurrent dislocations with surgical repair 
of the right shoulder was aggravated by service as evidenced 
by capsular laxity of the right shoulder joint.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The RO provided pre- adjudication VCAA notice by letter, 
dated in November 2006.  The notice included the type of 
evidence needed to substantiate the claim of service 
connection.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any non-Federal 
records on her behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content and timing of the VCAA notice, the notice 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 
484-86 (notice of the elements of the claim).  No further 
VCAA notice is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and afforded the Veteran VA examinations.  
The Veteran also has submitted evidence.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when she entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. § 1111. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service, on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b).

Facts 

Private medical records, dated in 2000 and in 2001, before 
the Veteran entered service, show that in high school in 1997 
while playing tennis the Veteran dislocated her right 
shoulder.  About a year later she dislocated the shoulder 
again and by 2000 she had several recurrent dislocations 
because of instability of the shoulder joint.  In November 
2000, after a shoulder dislocation had to be reduced in an 
emergency room, the Veteran was offered several treatment 
options and elected to have an arthroscopic repair.  

In December 2000, the Veteran was informed that she could 
still have recurrent dislocations of the shoulder if the 
anticipated arthroscopic repair did not work.  The 
arthroscopic examination showed a tear of the gleniod labrum 
ligament, which was repaired, and the articular capsule 
(comprised of several ligaments) was tacked down to decrease 
the instability (capsular shrinkage).  

In May 2001, following several months of physical therapy, 
the Veteran was able to do push ups. 

In February 2002, in reviewing the Veteran's right shoulder 
repair, the Department of the Army determined that the 
Veteran was medically qualified for retention in the 
University's ROTC program and she was released by an Army 
surgeon to full activities.

The Veteran served on active duty from November 2002 to 
October 2006.  On entrance examination, the Veteran gave a 
history of right shoulder surgery for recurrent dislocations.  
The examining physician noted that the Veteran had received a 
medical waiver for the right shoulder in February 2002 and 
determined that the Veteran was medically qualified for 
service.  In her physical profile, she was given a category 1 
for the upper extremities (no limitation of motion or 
demonstrable abnormality).  

The service treatment records show that in March 2003 the 
Veteran was found physically qualified for airborne training.  
On separation examination, the Veteran gave a history of 
right shoulder surgery in 2000, but no dislocation since.  
She did state that she experienced pain.  The summary of 
defects and diagnoses included chronic right shoulder pain.  
Thereafter on evaluation for physical therapy, the Veteran 
complained of right shoulder instability and pain and that 
the shoulder "locked up," causing numbness and tingling 
down the right arm.  Testing was positive for capsular laxity 
in the shoulder. 

After service on VA examination in December 2006, the Veteran 
stated that she had no shoulder dislocations since the 
arthroscopic surgery [in 2000], but she did guard the 
shoulder.  The Veteran stated that she had difficulty using 
her arm above her head.  She complained of decreased 
endurance with repetitive movement.  On examination, the 
right shoulder was symmetrical in appearance to the left 
shoulder.  The range of motion of the shoulder in all planes 
was normal, except for abduction, which was to 175 degrees 
[normal abduction is to 180 degrees].  The diagnosis was 
dislocation of the right shoulder with recurrences until the 
arthroscopic surgery and residual functional impairment.

In April 2009, the Board remanded the case to afford the 
Veteran a VA examination to determine whether it was at least 
as likely as not that the pre-existing right shoulder 
condition, consisting of recurrent dislocations, which was 
surgically repaired, was aggravated by service.  

The Board asked the examiner to consider that the term 
"aggravation" meant a permanent increase in severity, that 
is, a worsening of the underlying condition not due to 
natural progress as contrasted to a worsening of symptoms.  

The requested VA examination was conducted in July 2009.  On 
examination, the Veteran stated that during service on more 
than one occasion she had the sensation that her shoulder 
would dislocate.  After service, she stated she had the same 
sensation with an overhand swing, while playing tennis, which 
she had not given up.  She complained of shoulder 
instability, stiffness, weakness, and incoordination with any 
throwing-type motion.   

On examination, the right shoulder was normal except for some 
apprehension and discomfort when the Veteran moved her arm in 
ninety degrees of abduction and on external rotation at 10 
degrees.  The apprehension appeared to increase with repeated 
attempts of bringing the right arm over the Veteran's head 
and externally rotating it.  The maneuver was not repeated or 
done in the extremes as there was a concern that the right 
arm might subluxate or dislocate.  

There was no tenderness, atrophy, deformity, weakness, 
fatigue, lack of endurance, or incoordination.  For range of 
motion, forward flexion was to 170 degrees [normal flexion is 
180 degrees]; abduction was to 160 degrees [normal abduction 
is 180 degrees]; external rotation was to 80 degrees [normal 
rotation is to 90 degrees], and internal rotation was to 90 
degrees or normal.  X-rays showed that the glenohumeral joint 
was intact and there was no fracture or dislocation.  

The VA examiner expressed the opinion that the positive 
apprehensive sign for laxity of the shoulder found on 
examination was due to the Veteran's military training and it 
was more likely than not, that is, greater than 50 percent 
probability, that the military training caused a strain of 
the capsular structures of the right shoulder and aggravated 
the pre-existing shoulder condition.  



Analysis

The Veteran is presumed to be in sound condition upon 
entrance into military service except for conditions noted on 
the entrance examination.  
38 U.S.C.A. § 1111.

On entrance examination, the Veteran gave a history of right 
shoulder surgery for recurrent dislocations.  The examining 
physician noted that the Veteran had received a medical 
waiver for the right shoulder in February 2002 and determined 
that the Veteran was medically qualified for service.  In her 
physical profile, she was given a category 1 for the upper 
extremities (no limitation of motion or demonstrable 
abnormality).  

As the right shoulder surgery was noted on entrance 
examination, the presumption of soundness does not apply to 
the pre-existing residuals of recurrent dislocations with 
surgical repair of the right shoulder. 

The remaining question is whether the Veteran's pre-existing 
right shoulder condition was aggravated by service.

The record shows that during service on separation 
examination the Veteran complained of shoulder pain and the 
summary of defects and diagnoses included chronic right 
shoulder pain.  Thereafter on evaluation for physical 
therapy, the Veteran complained of right shoulder instability 
and pain and that the shoulder "locked up," causing 
numbness and tingling down the right arm.  Testing was 
positive for capsular laxity in the shoulder, which was not 
evident after the shoulder repair in 2000 or on entrance 
examination. 

After service, on VA examination in December 2006, the 
Veteran stated that she had difficulty using her arm above 
her head.  She complained of decreased endurance with 
repetitive movement.  The range of motion of the shoulder in 
all planes was normal, except for abduction.  The diagnosis 
was dislocation of the right shoulder with recurrences until 
the arthroscopic surgery and residual functional impairment.

On VA examination in July 2009, the Veteran complained of 
shoulder instability, stiffness, weakness, and incoordination 
with any throwing-type motion.   On examination, the right 
shoulder was normal except for some apprehension and 
discomfort when the Veteran moved her arm in ninety degrees 
of abduction and on external rotation at 10 degrees.  The 
apprehension appeared to increase with repeated attempts of 
bringing the right arm over the Veteran's head and externally 
rotating it.  The maneuver was not repeated or done in the 
extremes as there was a concern that the right arm might 
subluxate or dislocate.  

The VA examiner expressed the opinion that the positive 
apprehensive sign for laxity of the shoulder found on 
examination was due to the Veteran's military training and it 
was more likely than not, that is, greater than 50 percent 
probability, that the military training caused a strain of 
the capsular structures of the right shoulder and aggravated 
the pre-existing shoulder condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service, on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b).  

The record shows that during service there was evidence of 
capsular laxity, which was not evident after the shoulder 
surgery in 2000, and was evidence of an increase in severity.  
After service, the VA examiner in July 2009 expressed the 
opinion that the positive apprehensive sign for laxity of the 
shoulder found on examination was due to the Veteran's 
military training, which was also evident during service, and 
it was more likely than not, that is, greater than 50 percent 
probability, that the military training caused a strain of 
the capsular structures of the right shoulder and aggravated 
the pre-existing shoulder condition, which was in direct 
response to the Board's request to consider that the term 
"aggravation" meant a permanent increase in severity, that 
is, a worsening of the underlying condition not due to 
natural progress as contrasted to a worsening of symptoms. 





The opinion of the VA examiner is persuasive evidence in 
favor of the claim, and as there is no evidence of greater 
probative value against the claim, the Veteran prevails in 
establishing service connection by aggravation on the basis 
of all the evidence of record, pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  


ORDER

Service connection by aggravation of pre-existing residuals 
of recurrent dislocation with surgical repair of the right 
shoulder is granted to the extent there is capsular laxity of 
the right shoulder joint.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


